Citation Nr: 1431529	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-09 247	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an increased rating for left knee patellofemoral syndrome with arthritis, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for right knee patellofemoral syndrome with arthritis, evaluated as 20 percent disabling prior to August 18, 2009.

3. Entitlement to an increased rating for service-connected right knee disability, status-post total knee arthroplasty, evaluated as 30 percent disabling from October 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to August 1987. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), and a June 2008 rating decision by the Sioux Falls, South Dakota RO.

In July 2012, the Board remanded the appeal for further development.

In August 2013, the Board denied the claims on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans' Claims (Court).  The Veteran and the Secretary of VA filed a joint motion to vacate the August 2013 Board denial and remand the claim to the Board.  The Court approved the joint motion in March 2014.

In February 2014, the Veteran submitted updated private physical therapy records accompanied by a waiver of review by the agency of original jurisdiction (AOJ)

A review of the Virtual VA paperless claims processing system shows that updated VA treatment records are available.  The AOJ will have an opportunity to review all electronic records following the remand.  


REMAND

The parties to the joint motion determined that an August 2012 VA examination was inadequate because the examiner did not have access to a temporary claims folder.  The Veteran's right knee was reexamined in February 2014.  Subsequently, updated VA treatment records were associated with the Virtual VA efolder.  The new records could not have been reviewed by the examiner.  Consequently, despite the recent examination, another VA examination for both knees is necessary to ensure that the Veteran is examined by an individual who has reviewed the entire record in compliance with the March 2014 joint motion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records related to the Veteran's knees after January 2014.

2.  After associating updated VA treatment records with the claims folder, schedule the Veteran for a VA knee examination in order to determine the current severity of her service-connected right and left knee disabilities.  The entire claims file, both paper and electronic versions, must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The examiner must conduct all necessary testing of the knees, including range of motion studies (measured in degrees).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and these determinations must be expressed in terms of the degree of additional loss of range of motion (beyond what is shown clinically) due to these functional impairments.  The examiner must also determine whether there is functional loss of either knee manifested by decreased 

or abnormal excursion, strength, speed, coordination, or endurance.  These include instances when these symptoms "flare-up" or when each knee is used repeatedly over a period of time.  This determination must also be portrayed in terms of the degree of additional loss of range of motion (beyond what is shown clinically). 

The examiner must specify whether the Veteran has any instability in either knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

A complete rationale for any opinion expressed should be provided.  

3.  The AOJ should ensure that the examination report(s) comply with the instructions in this remand.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

